IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-60543
                        Conference Calendar



TRACY CAGLE,

                                         Plaintiff-Appellant,

versus

JAMES V. ANDERSON, Commissioner,
Mississippi Department of Corrections;
LARRY HARDY; WALTER BOOKER; ANETT TOWSAND;
BARBARA BAILY,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:00-CV-70-P-A
                       --------------------
                         February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Tracy Cagle, Mississippi prisoner # 78484, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).    Cagle’s

placement in administrative segregation did not “impose[]

atypical and significant hardship on [Cagle] in relation to the

ordinary incidents of prison life.”   See Sandin v. Conner, 515

U.S. 472, 480-84 (1995).   Cagle may not challenge the loss of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60543
                                -2-

good-time credits in this 42 U.S.C. § 1983 action.     See Clarke v.

Stalder, 154 F.3d 186, 189 (5th Cir. 1998)(en banc).    Rather,

Cagle must raise this claim in a federal habeas petition.      See

Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); Clarke, 154 F.3d

at 189.   To the extent that Cagle sought damages as a result of

his loss of good-time credits, the district court did not abuse

its discretion in dismissing this claim because Cagle has not

shown that the disciplinary action has been reversed on direct

appeal, expunged by executive order, declared invalid by an

authorized state tribunal, or called into question by a federal

court’s issuance of a writ of habeas corpus under 28 U.S.C.

§ 2254.   See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994);

Edwards v. Balisok, 520 U.S. 641, 648-49 (1997).

     Cagle’s appeal is without arguable merit and therefore, the

appeal is DISMISSED as frivolous.    See Howard v. King, 707 F.2d

215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.   Cagle is advised

that the district court’s dismissal of this action as frivolous

and this court’s dismissal of his appeal as frivolous both count

as “strikes” under 28 U.S.C. § 1915(g).   See Adepegba v. Hammons,

103 F.3d 383, 388 (5th Cir. 1996).   Cagle is also advised that if

he accumulates three strikes, he will be barred from bringing a

civil action or an appeal proceeding in forma pauperis unless he

is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).   Cagle is advised to review any pending

pleadings or appeals to ensure that they do not raise any

frivolous claims.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.